Case 17-15828        Doc 69     Filed 04/16/19     Entered 04/16/19 13:26:09          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 15828
         John P Condon
         Marci A Condon
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/22/2017.

         2) The plan was confirmed on 10/26/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/19/2018, 10/04/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/15/2018, 10/04/2018, 12/13/2018.

         5) The case was Dismissed on 01/10/2019.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-15828             Doc 69            Filed 04/16/19    Entered 04/16/19 13:26:09              Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $14,657.47
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                           $14,657.47


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                             $0.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $570.97
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $570.97

 Attorney fees paid and disclosed by debtor:                               $0.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim          Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted       Allowed        Paid         Paid
 Amalgamated Bk Chicago                     Unsecured      1,129.00            NA            NA            0.00       0.00
 Amalgamated Bk Chicago                     Unsecured           0.00           NA            NA            0.00       0.00
 Bank Of America                            Unsecured     10,357.00     10,357.52      10,357.52           0.00       0.00
 Becket & Lee                               Unsecured      1,462.00       1,462.04      1,462.04           0.00       0.00
 Bk Of Amer                                 Unsecured      1,236.00            NA            NA            0.00       0.00
 Bureaus Investment Group Portfolio No 15   Unsecured           0.00        979.96        979.96           0.00       0.00
 Caliber Home Loans Inc                     Secured      280,142.00    279,239.98     279,239.98           0.00       0.00
 Caliber Home Loans Inc                     Secured        4,970.40       4,970.52      4,970.40      4,970.40        0.00
 Chase Card                                 Unsecured      7,139.00            NA            NA            0.00       0.00
 Chase Card                                 Unsecured      5,713.00            NA            NA            0.00       0.00
 Chase Card                                 Unsecured         804.00           NA            NA            0.00       0.00
 ClearSpring Loan Services Inc              Unsecured     10,727.00            NA            NA            0.00       0.00
 Credit Acceptance Corp                     Secured       23,848.00     23,493.66      23,493.66      8,265.64     850.46
 Department Stores National Bank            Unsecured      2,122.00       2,122.62      2,122.62           0.00       0.00
 Discover Financial Services                Unsecured     11,872.00     11,872.26      11,872.26           0.00       0.00
 Elan Financial Service                     Unsecured      5,598.00            NA            NA            0.00       0.00
 Midland Funding LLC                        Unsecured      1,331.00       1,330.76      1,330.76           0.00       0.00
 Midland Funding LLC                        Unsecured      1,023.00       1,022.99      1,022.99           0.00       0.00
 Midland Funding LLC                        Unsecured         976.00        975.66        975.66           0.00       0.00
 Midland Funding LLC                        Unsecured         868.00        867.68        867.68           0.00       0.00
 Midland Funding LLC                        Unsecured         563.00        562.81        562.81           0.00       0.00
 Phoenix Financial Serv                     Unsecured          32.00           NA            NA            0.00       0.00
 Portfolio Recovery Associates              Unsecured      2,941.00       2,941.10      2,941.10           0.00       0.00
 Portfolio Recovery Associates              Unsecured         992.00        992.00        992.00           0.00       0.00
 Portfolio Recovery Associates              Unsecured      4,655.47       4,655.47      4,655.47           0.00       0.00
 Portfolio Recovery Associates              Unsecured      6,915.00       6,915.96      6,915.96           0.00       0.00
 Portfolio Recovery Associates              Unsecured         677.00        677.74        677.74           0.00       0.00
 Resurgent Capital Services                 Unsecured      7,441.00       7,441.17      7,441.17           0.00       0.00
 Rise                                       Unsecured      4,485.00            NA            NA            0.00       0.00
 Syncb/Sams Club                            Unsecured         937.00           NA            NA            0.00       0.00
 TD Bank USA NA                             Unsecured      1,622.00       1,622.80      1,622.80           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-15828        Doc 69    Filed 04/16/19    Entered 04/16/19 13:26:09                Desc        Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim         Claim        Claim         Principal        Int.
 Name                             Class    Scheduled      Asserted     Allowed          Paid           Paid
 The Bureaus Inc               Unsecured         979.00           NA             NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                            Claim          Principal                 Interest
                                                          Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                              $279,239.98             $0.00                     $0.00
       Mortgage Arrearage                              $4,970.40         $4,970.40                     $0.00
       Debt Secured by Vehicle                        $23,493.66         $8,265.64                   $850.46
       All Other Secured                                   $0.00             $0.00                     $0.00
 TOTAL SECURED:                                      $307,704.04        $13,236.04                   $850.46

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                 $0.00                $0.00
        Domestic Support Ongoing                            $0.00                 $0.00                $0.00
        All Other Priority                                  $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                            $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                          $56,800.54                  $0.00                $0.00


 Disbursements:

           Expenses of Administration                         $570.97
           Disbursements to Creditors                      $14,086.50

 TOTAL DISBURSEMENTS :                                                                      $14,657.47




UST Form 101-13-FR-S (9/1/2009)
Case 17-15828        Doc 69      Filed 04/16/19     Entered 04/16/19 13:26:09            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
